UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-31567 CENTRAL PACIFIC FINANCIAL CORP. (Exact name of registrant as specified in its charter) Hawaii 99-0212597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 South King Street, Honolulu, Hawaii 96813 (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filer T Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The number of shares outstanding of registrant’s common stock, no par value, on May 1, 2012 was 41,739,886 shares. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES Table of Contents Part I. Financial Information Item I. Financial Statements (Unaudited) Consolidated Balance Sheets March 31, 2012 and December 31, 2011 Consolidated Statements of Income Three months ended March 31, 2012 and 2011 Consolidated Statements of Comprehensive Income Three months ended March 31, 2012 and 2011 Consolidated Statements of Cash Flows Three months ended March 31, 2012 and 2011 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1A. Risk Factors Item 6. Exhibits Signatures Exhibit Index 2 PART I.FINANCIAL INFORMATION Forward-Looking Statements This document may contain forward-looking statements concerning projections of revenues, income/loss, earnings/loss per share, capital expenditures, dividends, capital structure, or other financial items, concerning plans and objectives of management for future operations, concerning future economic performance, or concerning any of the assumptions underlying or relating to any of the foregoing. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts, and may include the words “believes,” “plans,” “intends,” “expects,” “anticipates,” “forecasts,” “hopes,” “should,” “estimates” or words of similar meaning. While we believe that our forward-looking statements and the assumptions underlying them are reasonably based, such statements and assumptions are by their nature subject to risks and uncertainties, and thus could later prove to be inaccurate or incorrect. Accordingly, actual results could materially differ from projections for a variety of reasons, to include, but not limited to: the effect of, and our failure to comply with all of the requirements of, the Memorandum of Understanding with the Federal Deposit Insurance Corporation (“FDIC”) and the Hawaii Division of Financial Institutions (“DFI”), effective May 5, 2011, the Written Agreement with the Federal Reserve Bank of San Francisco (“FRBSF”) and DFI, dated July 2, 2010, and any further regulatory orders or regulatory agreements we may become subject to; our ability to continue making progress on our recovery plan; oversupply of inventory and adverse conditions in the Hawaii and California real estate markets and recurring weakness in the construction industry; adverse changes in the financial performance and/or condition of our borrowers and, as a result, increased loan delinquency rates, further deterioration in asset quality and further losses in our loan portfolio; the impact of local, national, and international economies and events (including natural disasters such as wildfires, tsunamis and earthquakes) on the Company’s business and operations and on tourism, the military, and other major industries operating within the Hawaii market and any other markets in which the Company does business; deterioration or malaise in economic conditions, including the continued destabilizing factors in the financial industry and deterioration of the real estate market, as well as the impact of declining levels of consumer and business confidence in the state of the economy in general and in financial institutions in particular; the impact of regulatory action on the Company and Central Pacific Bank and legislation affecting the banking industry; changes in estimates of future reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements; the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act, other regulatory reform, including but not limited to government-sponsored enterprise reform, and any related rules and regulations on our business operations and competitiveness, including the impact of executive compensation restrictions, which may affect our ability to retain and recruit executives in competition with other firms who do not operate under those restrictions; the costs and effects of legal and regulatory developments, including the resolution of legal proceedings or regulatory or other governmental inquiries and the results of regulatory examinations or reviews; the effects of and changes in trade, monetary and fiscal policies and laws, including the interest rate policies of the Board of Governors of the Federal Reserve System; inflation, interest rate, securities market and monetary fluctuations; negative trends in our market capitalization and adverse changes in the price of the Company’s common shares; political instability; acts of war or terrorism; changes in consumer spending, borrowings and savings habits; technological changes; changes in the competitive environment among financial holding companies and other financial service providers; the effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Public Company Accounting Oversight Board, the Financial Accounting Standards Board and other accounting standard setters; our ability to attract and retain skilled employees; changes in our organization, compensation and benefit plans; and our success at managing the risks involved in the foregoing items. For further information on factors that could cause actual results to materially differ from projections, please see the Company’s publicly available Securities and Exchange Commission filings, including the Company’s Form 10-K for the last fiscal year and, in particular, the discussion of “Risk Factors” set forth therein. The Company does not update any of its forward-looking statements except as required by law. 3 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (Dollars in thousands) Assets Cash and due from banks $ $ Interest-bearing deposits in other banks Investment securities: Available for sale, at fair value Held to maturity (fair value of $718 at March 31, 2012 and $976 at December 31, 2011) Total investment securities Loans held for sale Loans and leases Less allowance for loan and lease losses Net loans and leases Premises and equipment, net Accrued interest receivable Investment in unconsolidated subsidiaries Other real estate Other intangible assets Bank-owned life insurance Federal Home Loan Bank stock Other assets Total assets $ $ Liabilities and Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings and money market Time Total deposits Short-term borrowings - 34 Long-term debt Other liabilities Total liabilities Equity: Common stock, no par value, authorized 185,000,000 shares, issued and outstanding 41,747,020 and 41,749,116 shares at March 31, 2012 and December 31, 2011, respectively Surplus Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total shareholders' equity Non-controlling interest Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 4 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Amounts in thousands, except per share data) Three Months Ended March 31, Interest income: Interest and fees on loans and leases $ $ Interest and dividends on investment securities: Taxable interest Tax-exempt interest Dividends 3 3 Interest on deposits in other banks 81 Total interest income Interest expense: Interest on deposits: Demand 86 Savings and money market Time Interest on short-term borrowings - Interest on long-term debt Total interest expense Net interest income Provision (credit) for loan and lease losses ) ) Net interest income after provision for loan and lease losses Other operating income: Service charges on deposit accounts Other service charges and fees Income from fiduciary activities Equity in earnings of unconsolidated subsidiaries 46 Fees on foreign exchange 90 Loan placement fees Net gain on sales of residential loans Income from bank-owned life insurance Other Total other operating income Other operating expense: Salaries and employee benefits Net occupancy Equipment Amortization of other intangible assets Communication expense Legal and professional services Computer software expense Advertising expense Foreclosed asset expense ) Write down of assets Other Total other operating expense Income before income taxes Income tax expense - - Net income Preferred stock dividends, accretion of discount and conversion of preferred stock to common stock - ) Net income available to common shareholders $ $ Per common share data: Basic earnings per share $ $ Diluted earnings per share Shares used in computation: Basic shares Diluted shares See accompanying notes to consolidated financial statements. 5 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, (Dollars in thousands) Net income $ $ Other comprehensive income (loss), net of tax Net change in unrealized gain on investment securities ) Net change in unrealized loss on derivatives ) ) Minimum pension liability adjustment Other comprehensive income (loss), net of tax ) Comprehensive income $ $ See accompanying notes to consolidated financial statements. 6 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (Dollars in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision (credit) for loan and lease losses ) ) Depreciation and amortization Write down of assets Write down of other real estate, net of gain on sale ) Amortization of other intangible assets Net amortization of investment securities Share-based compensation Net gain on sales of residential loans ) ) Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Equity in earnings of unconsolidated subsidiaries ) ) Increase in cash surrender value of bank-owned life insurance ) ) Net change in other assets and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from maturities of and calls on investment securities available for sale Purchases of investment securities available for sale ) ) Proceeds from maturities of and calls on investment securities held to maturity Net loan principal repayments (loan originations) ) Proceeds from sale of other real estate Proceeds from bank-owned life insurance Purchases of premises and equipment ) ) Distributions from unconsolidated subsidiaries Net cash used in investing activities ) ) Cash flows from financing activities: Net increase in deposits Repayments of long-term debt ) ) Net decrease in short-term borrowings ) ) Net proceeds from issuance of common stock and stock option exercises - Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes - 7 Supplemental disclosure of noncash investing and financing activities: Net change in common stock held by directors' deferred compensation plan $ ) $ ) Net reclassification of loans to other real estate Net transfer of loans to loans held for sale - Dividends accrued on preferred stock - Accretion of preferred stock discount - Preferred stock and accrued unpaid dividends converted to common stock - Common stock issued in exchange for preferred stock and accrued unpaid dividends - See accompanying notes to consolidated financial statements. 7 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Central Pacific Financial Corp. and Subsidiaries (herein referred to as the “Company,” “we,” “us” or “our”) have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. These interim condensed consolidated financial statements and notes should be read in conjunction with the Company’s consolidated financial statements and notes thereto filed on Form 10-K for the fiscal year ended December 31, 2011. In the opinion of management, all adjustments necessary for a fair presentation have been made and include all normal recurring adjustments. Interim results of operations are not necessarily indicative of results to be expected for the year. Certain prior period amounts in the consolidated financial statements and the notes thereto have been reclassified to conform to the current period presentation. Such reclassifications had no effect on net income or shareholders’ equity for any periods presented. 2.REGULATORY MATTERS In May 2011, the regulatory Consent Order (the “Consent Order”) that Central Pacific Bank (“the bank” or “our bank”) entered into with the Federal Deposit Insurance Corporation (the “FDIC”) and the Hawaii Division of Financial Institutions (the “DFI”) on December 9, 2009 was lifted. In place of the Consent Order, the Board of Directors of the bank entered into a Memorandum of Understanding (the “Bank MOU”) with the FDIC and DFI effective May 5, 2011. The Bank MOU continues a number of the same requirements previously required by the Consent Order, including the maintenance of an adequate allowance for loan and lease losses, improvement of our asset quality, limitations on credit extensions, maintenance of qualified management and the prohibition on cash dividends to Central Pacific Financial Corp. (“CPF”), among other matters. In addition, the Bank MOU requires the bank to further reduce classified assets below the level previously required by the Consent Order. The Bank MOU lowers the minimum leverage capital ratio that the bank is required to maintain from 10% in the Consent Order to 8% and does not mandate a minimum total risk-based capital ratio. In addition to the Bank MOU, the Company continues to be subject to a Written Agreement (the “Written Agreement”) with the Federal Reserve Bank of San Francisco (the “FRBSF”) and DFI dated July 2, 2010, which superseded in its entirety the Memorandum of Understanding that the Company entered into on April 1, 2009 with the FRBSF and DFI. Among other matters, the Written Agreement provides that unless we receive the consent of the FRBSF and DFI, we cannot: (i) pay dividends; (ii) receive dividends or payments representing a reduction in capital from the bank; (iii) directly or through any non-bank subsidiaries make any payments on subordinated debentures or trust preferred securities; (iv) directly or through any non-bank subsidiaries incur, increase or guarantee any debt; or (v) purchase or redeem any shares of our stock. The Written Agreement also requires that our Board of Directors fully utilize the Company’s financial and managerial resources to ensure that the bank complies with the Bank MOU and any other supervisory action taken by the bank’s regulators. We were also required to submit to the FRBSF an acceptable capital plan and cash flow projection. Even though the Consent Order has been replaced by the Bank MOU, the bank remains subject to a number of requirements as described above. We cannot assure you whether or when the Company and the bank will be in full compliance with the agreements with the regulators or whether or when the Bank MOU or the Written Agreement will be terminated. Even if terminated, we may still be subject to other agreements with regulators that restrict our activities and may also continue to impose capital ratios or other requirements on our business. The requirements and restrictions of the Bank MOU and the Written Agreement are judicially enforceable and the Company or the bank's failure to comply with such requirements and restrictions may subject the Company and the bank to additional regulatory restrictions including: the imposition of a new consent order, limitations on our activities, the imposition of civil monetary penalties; the termination of insurance of deposits; the issuance of removal and prohibition orders against institution-affiliated parties; the appointment of a conservator or receiver for the bank; the issuance of directives to increase capital or enter into a strategic transaction, whether by merger or otherwise, with a third party, if we again fall below the capital ratio requirement; and the enforcement of such actions through injunctions or restraining orders. 8 3.RECENT ACCOUNTING PRONOUNCEMENTS In April 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-03, “Reconsideration of Effective Control for Repurchase Agreements.” The amendments in this ASU remove from the assessment of effective control the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee. The amendments in this ASU also eliminate the requirement to demonstrate that the transferor possesses adequate collateral to fund substantially all the cost of purchasing replacement financial assets. This ASU is effective prospectively for transactions, or modifications of existing transactions, that occur on or after January 1, 2012. We adopted this ASU effective January 1, 2012 and the adoption of this guidance did not have a material impact on our consolidated financial statements. In May 2011, the FASB issued ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” The amendments in this ASU generally represent clarifications of Topic 820, but also include some instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed. This ASU results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRS”). The amendments in this ASU are to be applied prospectively effective January 1, 2012. We adopted this ASU effective January 1, 2012 and the adoption of this guidance did not have a material impact on our consolidated financial statements. In June 2011, the FASB issued ASU 2011-05, “Amendments to Topic 220, Comprehensive Income.” Under the amendments in ASU 2011-5, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. The amendments in ASU 2011-5 do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. ASU 2011-05 was effective for the interim reporting period beginning on or after January 1, 2012, with retrospective application required. In December 2011, the FASB issued ASU 2011-12, “Comprehensive Income: Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU 2011-05.” The amendments in ASU 2011-12 supersede certain pending paragraphs in ASU 2011-05 to effectively defer only those changes in ASU 2011-05 that relate to the presentation of reclassification adjustments out of accumulated other comprehensive income. The amendments will be temporary to allow FASB time to redeliberate the presentation requirements for reclassifications out of accumulated other comprehensive income for annual and interim financial statements.ASU 2011-12, which shares the same effective date as ASU 2011-05, does not defer the requirement for entities to present components of comprehensive income in either a single continuous statement of comprehensive income or in two separate but consecutive statements. We adopted the provisions of ASU 2011-05 and ASU 2011-12 which resulted in a new statement of comprehensive income for the interim period ended March 31, 2012. The adoption of ASU 2011-05 and ASU 2011-12 had no impact on the Company's statements of income and condition. 9 4.INVESTMENT SECURITIES A summary of available for sale and held to maturity investment securities are asfollows: Gross Gross Estimated Amortized unrealized unrealized fair cost gains losses value (Dollars in thousands) March 31, 2012 Available for Sale U.S. Government sponsored entities debt securities $ $ $
